DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/19 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 10 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10 and 19 of copending Application No. 16/265,494 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because present application and related patent both disclose continually monitor at least one resource associated with a computing network for a condition in the computing network that may trigger an authorization control modification, the condition comprising one of an active project that uses the at least one resource, a security alert level change, a resource locality change, metadata associated with the condition, a skill assessment, and a business state analysis; determine that the condition has occurred in the computing network; and dynamically and automatically modify a user authorization control for at least one particular user responsive to the condition/machine learning rule.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-9 recite a system comprising at least one processor, which may be implemented as software or virtual processor. Although the Specification provides examples of processor as being implemented as hardware, the Specification discloses the embodiments are illustrative and that the scope of the disclosure is not limited to them (Specification: [0136]). Therefore, applicant is advised to positively recite hardware components.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-7, 9, 10-16, 18-25 and 27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Carroll et al. U.S. Pub. No. 20030046550 (hereinafter Carroll).

As per claim 1, Carroll discloses a system comprising: at least one processor to: 
continually monitor at least one resource associated with a computing network for a condition in the computing network that may trigger an authorization control modification, the condition comprising one of an active project that uses the at least one resource, a security alert level change, a resource locality change, metadata associated with the condition, a skill assessment, and a business state analysis (Carroll: [0022]-[0024]: the listener object continuously monitor and listens to information/condition from the broadcast object to determine access; [0020]: listener object is created within session object for user to determine conditional access dynamically); 
determine that the condition has occurred in the computing network (Carroll: [0022]; [0024]: determining that condition has occurred such as time of day) ; and 
dynamically and automatically modify a user authorization control for at least one particular user responsive to the condition (Carroll: [0025]: listener object modifies user’s authorization to terminate access). 
As per claim 2, Carroll discloses the system of claim 1. Carroll further discloses the at least one processor further to modify a duration of the at least one user authorization control responsive to the condition (Carroll: [0023]: broadcast object may send information to change access based on predetermined intervals of time). 
As per claim 3, Carroll discloses the system of claim 1. Carroll further discloses the at least one processor further to modify a level of the at least one user authorization control responsive to the condition (Carroll: [0025]: change from access to no access based on conditions). 

As per claim 4, Carroll discloses the system of claim 1. Carroll further discloses the at least one processor further to increase a level of the at least one user authorization control responsive to the condition (Carroll: [0007]: dynamically authorize/increase, deny/decrease, and terminate mid-course access authorization). 
As per claim 5, Carroll discloses the system of claim 1. Carroll further discloses the at least one processor further to decrease a level of the at least one user authorization control responsive to the condition (Carroll: [0007]: dynamically authorize/increase, deny/decrease, and terminate mid-course access authorization based on conditions).

As per claim 6, Carroll discloses the system of claim 1. Carroll discloses the at least one processor further to receive an authentication and access control request from a user of a client computing device and determine if the user of the client computing device is authorized to access a computing resource based on the user authorization control (Carroll: [0008]; [0019]: receive request and authenticate user and control access based on session object/authorization control).

As per claim 7, Carroll discloses the system of claim 1. Carroll further discloses the at least one processor further to transmit a graphical user interface (GUI) to a client computing device and display the GUI on a display of the client computing device (Carroll: [0007]-[0008]: user selects features to be 

As per claim 9, Carroll discloses the system of claim 1. the at least one processor further to receive an authentication and access control request from a user of a client computing device and determine if the user of the client computing device is authorized to access a computing resource based on the user authorization control and based on a cloud security profile that designates cloud authentication and access control for the computing resource that is associated with a particular cloud computing provider (Carroll: [0007]-[0008]: controlling access based on user’s account associated with application service provider as well as ISP based on session object).

As per claim 10-16, 18-25 and 27, claims 10-16, 18-25 and 27 encompass same scope as claims 1-7 and 9. Therefore, claims 10-16, 18-25 and 27 are rejected based on the same reason set forth above in rejecting claims 1-7 and 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 8, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll in view of Parimi et al. U.S. Pub. No. 20170295197 (hereinafter Parimi).

As per claim 8, 17 and 26, Carroll discloses the system/method/medium of claims 1, 10 and 19 respectively. Carroll does not explicitly disclose the at least one processor further to determine that the at least one particular user has been inactive for a particular period of time and modify a level of the at least one user authorization control. However, Parimi discloses dynamically adjust user’s access to network resources when monitored activity of the user indicates that the user does not access the particular service within the period of time (Parimi: [0041]). It would have been obvious to one having ordinary skill in the art to dynamically adjust authorization level of users after monitored condition such as inactivity is detected because they are analogous art involving dynamically monitoring network access and modifying authorization based on specified conditions. The motivation to combine would be reduce risk associated with unauthorized network access.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. U.S. Pub. No. 20140208419 discloses user authentication and dynamically select authentication level associated with user.
Sirota et al. U.S. Pat. No. 8024225 discloses controlling access to services via usage models.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/               Primary Examiner, Art Unit 2431